Opinion issued October 11, 2012




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-12-00876-CV
                            ———————————
                        CITY OF HOUSTON, Appellant
                                        V.
STATE FARM COUNTY MUTUAL INSURANCE COMPANY OF TEXAS
         AS SUBROGEE OF ESTHER BAR-ELI, Appellee



             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                    Trial Court Cause No. 2010-16418


                          MEMORANDUM OPINION

      Appellant has filed a motion to dismiss the appeal because the trial court

withdrew its order denying appellant’s plea to the jurisdiction. See TEX. R. APP. P.
42.1(a)(1). The motion contains a certificate of service, but does not contain a

certificate of conference. See TEX. R. APP. P. 10.1(a). Ten days have passed,

however, and appellee has not filed a response in opposition. See TEX. R. APP. P.

10.1(b) (providing that court may determine motion before response is filed),

10.3(a) (providing, in pertinent part, that court should not hear or determine motion

until 10 days after motion was filed, unless motion states that parties have

conferred and that no party opposes motion). No opinion has issued. See TEX. R.

APP. P. 42.1(a)(1).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Keyes, Massengale, and Brown.




                                         2